Exhibit 10.6

GUARANTY OF LEASE

In order to induce K& R Properties (“Landlord”) to enter into that certain Lease
dated 9-14, 2007 (the “Lease”) with KenKev II, a Maine Corporation (“Tenant”),
VCG Holding Corp., a Colorado corporation (“Guarantor”) hereby makes the
following agreements with and in favor of Landlord:

1.             Guarantor hereby guarantees, unconditionally and absolutely, the
full and faithful performance and observance of all the covenants, terms, and
conditions of the Lease to be performed and observed by Tenant, expressly
including, without being limited to, the payment, when due, of Minimum Rent and
additional rent payable under the Lease.

2.             If the Lease shall be modified in any respect by agreement
between Landlord and Tenant, the obligations hereunder of Guarantor shall extend
and apply with respect to the full and faithful performance and observance of
all the covenants, terms and conditions of the Lease and of any such
modification thereof.

3.             If the Lease shall be renewed, or its term extended, for any
period beyond the date specified in the Lease for the expiration of said term,
either pursuant to any option granted under the Lease or otherwise, or if Tenant
holds over beyond the term of the Lease, the obligations hereunder of Guarantor
shall extend and apply with respect to the full and faithful performance and
observance of all the covenants, terms and conditions of the Lease and of any
such modification thereof.

4.             Insofar as the payment by Tenant of any sums of money to Landlord
is involved, this Guaranty is a guaranty of payment and not of collection, and
shall remain in full force and effect until payment in full to Landlord of all
sums payable under the Lease. Guarantor waives any right to require that any
action be brought against Tenant.

5.             Guarantor does not require any notice of Tenant’s nonpayment,
nonperformance, or non-observance of the covenants, terms and conditions of the
Lease.  Guarantor hereby expressly waives the right to receive such notice.

6.             Guarantor expressly agrees (without in any way limiting his
liability under any other provision of this Guaranty) that Guarantor shall, at
the request of Landlord, enter into a new lease with Landlord on the same terms
and conditions as contained in the Lease immediately prior to its termination,
for a term commencing on the termination date of the Lease and ending on the
expiration date of the Lease, if the Lease shall be terminated due to a default
by Tenant thereunder.

7.             The liability of Guarantor is coextensive with that of Tenant and
also joint and several, and action may be brought against Guarantor and carried
to final judgment either with or without making Tenant a party thereto.

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

TL

 


--------------------------------------------------------------------------------


8.             Until all of Tenant’s obligations under the Lease are fully
performed, Guarantor (a) waives any rights that Guarantor may have against
Tenant by reason of any one or more payments or acts in compliance with the
obligations of Guarantor under this Guaranty, and (b) subordinates any liability
or indebtedness of Tenant held by Guarantor to the obligations of Tenant to
Landlord  under this Lease.

9.             Neither Guarantor’s obligation to make payment in accordance with
the terms of this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, released or limited in any way by any impairment,
modification, release or limitation of the liability of Tenant or its estate in
bankruptcy, resulting from the operation of any present or future provision of
the Bankruptcy Code of the United States or from the decision of any court
interpreting the same.

10.           Guarantor waives any right to require that resort be had to any
security or to any other credit in favor of Tenant.

11.           Guarantor waives the benefit of any statute of limitations
affecting Guarantor’s liability under this Guaranty.  Guarantor hereby waives
the right to trial by jury in any action or proceeding that may hereafter be
instituted by Landlord against Guarantor in respect of this Guaranty.

12.           Guarantor irrevocably appoints Tenant as his agent for service of
process related to this Guaranty.

13.           Guarantor shall pay all of Landlord’s expenses, including but not
limited to, attorney’s fees, incurred in enforcing this Guaranty.

14.           The Lease and this Guaranty shall be governed by, interpreted
under the laws of, and enforced in the courts of the State of Maine.

15.           This Guaranty, and all of the terms hereof, shall be binding on
Guarantor and the successors, assigns and legal representatives of Guarantor,
and shall inure to the benefit of and may be enforced by Landlord, its
successors and assigns, and the holder of any mortgage to which the Lease may be
subject and subordinate from time to time.

16.           Anything herein or in the Lease to the contrary notwithstanding,
Guarantor hereby acknowledges and agrees that any security deposit or other
credit in favor of the Tenant may be applied to cure any Tenant default or
offset any damages incurred by Landlord under the Lease, as Landlord determines
in its sole and absolute discretion, and Landlord shall not be obligated to
apply any such deposit or credit to any such default or damages before bringing
any action or pursuing any remedy available to Landlord against Guarantor. 
Guarantor further acknowledges that its liability under this Guaranty shall not
be affected in any manner by such deposit or credit, or Landlord’s application
thereof.

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

TL

 


--------------------------------------------------------------------------------


17.                                 Guarantor signs this guarantee personally
and not as a representative or officer of any corporation, partnership, or
trust.

 

Guarantor:

VCG HOLDING CORP.,

 

 

390 Union Street, Suite 540

 

 

Lakewood, Colorado, 80228

 

 

 

VCG HOLDING CORP., a Maine corporation

 

 

By:

/s/Troy Lowrie

 

 

Troy Lowrie, CEO

 

 

 

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

TL

 


--------------------------------------------------------------------------------